              Case 1:21-cr-00563-LTS Document 9 Filed 09/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 21 CR 563 (LTS)

WILLIAM BURGESS,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The arraignment and initial pretrial conference is scheduled to take place in the

above captioned case on September 20, 2021, at 2:00pm. To access the call, the parties must

dial 888-363-4734, enter the access code 1527005#, and the security code 2934#. (Members of

the press and public may call the same number, but will not be permitted to speak during the

hearing.) Counsel should adhere to the following rules and guidelines during the conference:

              1. Each party should designate a single lawyer to speak on its behalf (including
                 when noting the appearances of other counsel on the telephone).

              2. Counsel should dial in from a quiet, stationary, non-public location, use a landline
                 whenever possible, use a headset instead of a speakerphone, and mute themselves
                 whenever they are not speaking, to minimize background noise and service
                 interruptions. In addition, counsel should not use voice-activated systems that do
                 not allow the user to know when someone else is trying to speak at the same time.

              3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                 counsel are required to identify themselves every time they speak. Counsel
                 should spell any proper names for the court reporter. Counsel should also take
                 special care not to interrupt or speak over one another.

              4. If there is a beep or chime indicating that a new caller has joined while counsel is
                 speaking, counsel should pause to allow the Court to ascertain the identity of the
                 new participant and confirm that the court reporter has not been dropped from the
                 call.




BURGESS - IPTC SCHD ORD                                    VERSION SEPTEMBER 15, 2021                  1
           Case 1:21-cr-00563-LTS Document 9 Filed 09/15/21 Page 2 of 3




               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings. See

Standing Order M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021). Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials,

restricted entry to future hearings, denial of entry to future hearings, or any other sanctions

deemed necessary by the Court.

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.


       SO ORDERED.

Dated: New York, New York
       September 15, 2021

                                                              _/s/ Laura Taylor Swain___
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




BURGESS - IPTC SCHD ORD                            VERSION SEPTEMBER 15, 2021                      2
              Case 1:21-cr-00563-LTS Document 9 Filed 09/15/21 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA                                                      WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT A CRIMINAL
                                                                              PROCEEDING
WILLIAM BURGESS,
                                      Defendants.                             21-cr-563 (LTS)
-----------------------------------------------------------------X
Check Proceeding that Applies
____     Arraignment
         I have been given a copy of the Indictment containing the charges against me and have
         reviewed it with my attorney. I understand that I have a right to appear before a judge in
         a courtroom in the Southern District of New York to confirm that I have received and
         reviewed the Indictment and to have the Indictment read aloud to me if I wish. By signing
         this document, I wish to advise the court of the following. I willingly give up my right to
         appear in a courtroom in the Southern District of New York to advise the court that:
                   1)        I have received and reviewed a copy of the Indictment.
                   2)        I do not need the judge to read the Indictment aloud to me.


Date:              ____________________________
                   Signature of Defendant
                   ____________________________
                   Print Name
I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in the Indictment, my client’s rights to attend and participate in the criminal proceedings
encompassed by this waiver, and this waiver form. I affirm that my client knowingly and
voluntarily consents to the proceedings being held in my client’s physical absence

 ___________________________                                    Accepted:
 Signature of Defense Counsel
                                                                            ___________________________
 ___________________________                                                Signature of Judge
 Print Name
                                                                            Date: ______________________
 Date: ______________________


BURGESS - IPTC SCHD ORD                                        VERSION SEPTEMBER 15, 2021                  3
